number release date id office uilc cca-171953-09 ----- from ----------------- sent pm to -------------- cc ------ subject installment_sale under b hi --------- based on the generic description of transactions in your email it appears that the pledge rule_of sec_453a would apply if a taxpayer pledged old notes as collateral for a borrowing ie the new notes unless the installment_sale was a sale of personal_use_property within the meaning of sec_1275 or a sale of property used or produced in the trade_or_business_of_farming within the meaning of sec_2032a in such circumstances the original the reference to the article by robert wood causes me to question whether the transactions may have been a little different in addition to the payment of dollar_figure------ in ------- to your taxpayer the seller did the purchaser make a payment of dollar_figure------ to the institutional purchaser in return for the institutional purchaser assuming the purchaser's obligation to the seller this scenario is more typical of the structure that robert wood advocates he maintains that the purchaser's payment to the institutional purchaser in return for the institutional purchaser assuming responsibility for the purchaser's payments to the seller has no tax consequences to the seller or the purchaser purchaser also retains liability on the note to the seller to my knowledge we have not issued any favorable rulings sanctioning such treatment we have had a number of requests for private letter rulings in which we took the position that the circumstances would be viewed as the seller's receipt of the obligation of the third party ie the institutional purchaser in your case rather than the obligation of the purchaser sec_15a_453-1 that the term payment does not include the receipt of evidences of indebtedness of the person acquiring the property installment_obligation consequently the term payment does include the receipt of an obligation of a party other than the purchaser accordingly the seller would be taxable on the face_amount or fair_market_value depending on whether the seller used the accrual or cash_method_of_accounting respectively of the third party obligation in the year in which the third party assumed the purchaser's obligation to the seller in such transactions the seller is generally aware that the third party was going to assume the purchaser's obligation to the seller in some cases the purchaser seller and third party were all party to the negotiations concerning the structure of the sale although the purchaser remains liable to the seller he is not going to make payments to the seller when he has already paid the third party an amount sufficient to satisfy his obligation to the seller the service's ability to sustain such a position in litigation would be dependent on the facts of a specific case in most cases the parties attempts to protect themselves result in the transactions being pretty well documented and such documentation is helpful to the service
